Citation Nr: 0903835	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-35 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for thoracic/lumbar 
spondylosis, currently rated as 20 percent disabling.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from July 1969 to August 
1991.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that increased the veteran's rating 
for dorsal and lumbar spondylosis from 10 to 20 percent 
disabling, effective September 8, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is necessary before the Board can 
decide the veteran's claim. 

The veteran filed this claim for an increased rating for his 
service-connected back disability on September 12, 2003.  
Subsequently, effective September 26, 2003, the rating 
criteria for disabilities of the spine were revised.  68 Fed. 
Reg. 51,456 (Aug. 27, 2003).  Where a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, the Board 
considers both the former and the current schedular criteria.  
VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).  The former and 
current rating criteria applicable here require VA to 
consider whether the veteran's service-connected back 
disability is associated with any neurologic manifestations.  
38 C.F.R. § 4.71a, DC 5293 (2003); 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 1 
(2008).  

During a VA examination in January 2004, the veteran reported 
having pain in his lumbar spine that radiated into his 
posterior legs.  Upon examination, his right ankle reflex was 
absent and the left ankle reflex was equivocal.  Moreover, 
private treatment records from August 2006 and July 2007 
indicate that the veteran's back disability causes sciatic 
pain.  Accordingly, the Board finds that a neurological 
examination is needed to determine the nature and extent of 
the veteran's neurological residuals prior to further 
disposition of the claim.  
The Board notes that the veteran failed to report for a VA 
back examination in December 2007.  However, correspondence 
received from the veteran's representative indicates that he 
did not receive proper notification of the appointment and 
was not given an opportunity to reschedule the missed 
appointment.  Hence, the Board finds that the veteran's 
failure to appear for the December examination was for good 
cause and an additional examination may be scheduled on 
remand.  38 C.F.R. § 3.655.  

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case.  The consequences of failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA 
treatment facilities and private providers 
who have provided treatment for his 
thoracic/lumbar spondylosis, including 
treatment for any neurological symptoms 
since June 2007, and make arrangements to 
obtain any identified records.

2.  Thereafter, schedule the veteran to 
have a VA examination (to include 
orthopedic and neurological findings) to 
determine the current residuals of his 
back disability.  The claims folder should 
be reviewed by the examiner and the 
examination report should note that 
review.  Any indicated studies required 
under the old rating criteria the new 
rating criteria, should be performed.  A 
complete history of the veteran's symptoms 
should be obtained.  The examination 
report must provide complete rationale for 
all opinions and must address the 
following matters:

(a) Identify and describe in detail 
all residuals attributable to the 
veteran's service-connected for 
thoracic/lumbar spondylosis;

(b) Report the range of motion 
measurements for the spine, in 
degrees;

(c) Note any pain, weakened 
movement, excess movement, 
fatigability, or incoordination on 
movement.  Describe whether pain 
significantly limits functional 
ability during flare-ups or when the 
spine is used repeatedly.  If there 
is no pain, limitation of motion, or 
limitation of function, that should 
be noted in the report.

(d) Identify all neurological 
residuals relating to the veteran's 
back disability, if any.  With 
regard to any neurological 
disability resulting from the 
service-connected for 
thoracic/lumbar spondylosis, the 
specific nerve affected should be 
specified, together with the degree 
of paralysis.  To the extent the 
veteran has more than one cause for 
neurological symptoms, the examiner 
should, if possible, identify which 
symptoms are residuals of the 
service-connected disability and 
which are the result of some other 
causation.

3.  Then, readjudicate the claim.  If any 
benefit sought is denied, issue a 
supplemental statement of the case.  Allow 
the appropriate time for response, then 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).








